                                                                     1
                                                                     2
                                                                     3
                                                                     4
                                                                     5
                                                                     6
                                                                     7
                                                                     8                            UNITED STATES DISTRICT COURT
                                                                     9           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                    10
                                                                    11 Porterville Hotel Investors, a California    Case No.: 2:16-CV-01496-JAM-KJN
                                                                       Limited Partnership,
                          Tel (310) 282-8088 • Fax (310) 282-8779




                                                                    12                                              Assigned for all purposes to Judge John A.
                             1925 Century Park East, Suite 350




                                                                                     Plaintiff,                     Mendez
                                Los Angeles, California 90067
Barbanel & Treuer, P.C.




                                                                    13
                                     Attorneys at Law




                                                                              vs.                                   ORDER FOR DISMISSAL WITH
                                                                    14                                              PREJUDICE
                                                                       General Star Indemnity Company, and
                                                                    15 Does 1 - 50, inclusive,                      Lodged Concurrently with Stipulation for
                                                                                                                    Dismissal of Entire Action with Prejudice
                                                                    16                Defendants.
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28

   479246.1                                                                                   [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                                                     1                                        ORDER
                                                                     2
                                                                     3        In light of the stipulation among the parties for dismissal of the entire action
                                                                     4 with prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this
                                                                     5 court hereby dismisses this entire action with prejudice, each party to bear its own
                                                                     6 fees and costs.
                                                                     7
                                                                     8 IT IS SO ORDERED:
                                                                     9 DATED: 12/2/2019          ______________________________
                                                                                                            /s/ John A. Mendez
                                                                    10                                      United States District Court Judge
                                                                    11
                          Tel (310) 282-8088 • Fax (310) 282-8779




                                                                    12
                             1925 Century Park East, Suite 350
                                Los Angeles, California 90067
Barbanel & Treuer, P.C.




                                                                    13
                                     Attorneys at Law




                                                                    14
                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28

                                                                                                                  2
   479246.1                                                                                 [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
